Exhibit 10.3

EXECUTION VERSION

 

CREDIT SUISSE

SECURITIES (USA) LLC

Eleven Madison Avenue

New York, NY 10010

 

CREDIT SUISSE AG

Eleven Madison Avenue

New York, NY 10010

  

BARCLAYS

745 Seventh Avenue

New York, NY 10019

  

UBS SECURITIES LLC

299 Park Avenue

New York, NY 10171

 

UBS LOAN FINANCE LLC

677 Washington Boulevard

Stamford, CT 06901

 

MACQUARIE CAPITAL

(USA) INC.

MIHI LLC

125 West 55th Street

New York, NY 10019

     

 

NOMURA SECURITIES INTERNATIONAL, INC.

NOMURA INTERNATIONAL

PLC

2 World Financial Center

New York, NY 10281

CONFIDENTIAL

February 6, 2013

WMG Acquisition Corp.

75 Rockefeller Plaza

New York, NY 10019

Attention: Donald A. Wagner

PROJECT VIDA

$820 million Incremental Term Loans

Commitment Letter

Ladies and Gentlemen:

WMG Acquisition Corp., a Delaware corporation (the “Borrower” or “you”), has
advised Credit Suisse AG (acting through such of its affiliates or branches as
it deems appropriate, “CS”), Credit Suisse Securities (USA) LLC (“CS Securities”
and, together with CS and their respective affiliates, “Credit Suisse”),
Barclays Bank PLC (“Barclays”), UBS Loan Finance LLC (“UBSLF”) and UBS
Securities LLC (“UBSS”, and together with UBSLF, “UBS”), Macquarie Capital (USA)
Inc. (“Macquarie Capital”) and MIHI LLC (“MIHI”, and together with Macquarie
Capital, “Macquarie”), and Nomura Securities International, Inc. (“Nomura
Securities”) and Nomura International

 

Commitment Letter



--------------------------------------------------------------------------------

PLC (“Nomura Bank”, and together with Nomura Securities, “Nomura”) (Credit
Suisse, Barclays, UBS, Macquarie and Nomura being collectively referred to
herein as the “Commitment Parties”, “we” or “us”) that you or one or more of
your subsidiaries intends to acquire (the “Acquisition”) from Universal Music
Group or one or more of its subsidiaries, directly or indirectly, certain assets
of the Recorded Music Business of EMI Group Global Limited (“EMI”), including
the outstanding share of capital stock of PLG Holdco Limited, a company duly
incorporated and existing under the laws of England and Wales, and certain
related entities identified in the Purchase Agreement (as defined below)
(collectively, the “Acquired Business”) pursuant to the Share Sale and Purchase
Agreement related to PLG Holdco Limited and Others, dated February 6, 2013 (the
“Purchase Agreement”), by and between Warner Music Holdings Limited, Warner
Music Holdings BV, Warner Music Benelux N.V., Warner Music Group Germany Holding
GmbH, Warner Music Denmark A/S, Warner Music Norway A/S, Warner Music Poland
Spzoo, Warner Music Spain S.L., Warner Music Sweden AB, each as Buyer (as
defined therein), the Borrower, as the Buyers’ Guarantor (as defined therein),
EGH1 BV, a company duly incorporated and existing under the laws of the
Netherlands, as Seller (as defined therein), EMI Group Holdings BV, a company
duly incorporated and existing under the laws of the Netherlands, as Seller (as
defined therein), Delta Holdings BV, a company duly incorporated and existing
under the laws of the Netherlands, as Seller (as defined therein), and Universal
International Music BV, a company duly incorporated and existing under the laws
of the Netherlands, as Sellers’ Guarantor (as defined therein) and to consummate
the other Transactions described in the Transaction Description attached hereto
as Schedule I (the “Transaction Description”). Capitalized terms used but not
defined herein having the meaning assigned to such term in the Transaction
Description, in the Summary of Principal Terms and Conditions attached hereto as
Exhibit A (the “Term Sheet”) and in the Summary of Additional Conditions
Precedent attached hereto as Exhibit B (the “Summary of Additional Conditions”,
and together with this commitment letter, the Transaction Description and the
Term Sheet, the “Commitment Letter”).

You have further advised each of the Commitment Parties that, in connection
therewith, it is intended that the financing for the Transactions will include
the senior secured incremental term loan facility (the “Facility”) described in
the Term Sheet.

 

1. Commitments.

In connection with the foregoing, the Commitment Parties agree as follows, in
each case subject only to the satisfaction of the conditions referenced in
Section 6 hereof,

(a) CS is pleased to advise you of its commitment to provide 28% of the Facility
Amount (as defined in the Term Sheet),

(b) Barclays is pleased to advise you of its commitment to provide 22% of the
Facility Amount,

(c) UBSLF is pleased to advise you of its commitment to provide 22% of the
Facility Amount,

 

Commitment Letter

 

2



--------------------------------------------------------------------------------

(d) MIHI is pleased to advise you of its commitment to provide 14% of the
Facility Amount, and

(e) Nomura Bank is pleased to advise you of its commitment to provide 14% of the
Facility Amount.

The commitments of CS, Barclays, UBSLF, MIHI and Nomura Bank (in such
capacities, the “Initial Lenders”) hereunder are several and not joint.

 

2. Titles and Roles.

You hereby appoint (a) CS Securities, Barclays, UBSS, Macquarie Capital and
Nomura Securities to act, and CS Securities, Barclays, UBSS, Macquarie Capital
and Nomura Securities hereby agree to act, as joint physical bookrunners and
joint lead arrangers for the Facility (in such capacities, the “Arrangers”) and
(b) CS to act, and CS hereby agrees to act, as sole administrative agent for the
Facility (in such capacity, the “Agent”), in each case upon the terms and
subject to the conditions set forth or referred to in this Commitment Letter.
Each of the Commitment Parties, in such capacities, will perform the duties and
exercise the authority customarily performed and exercised by it in such roles.
You agree that Credit Suisse will have “left” placement in any and all marketing
materials or other documentation used in connection with the Facility. You
further agree that no other titles will be awarded and no compensation (other
than that expressly contemplated by this Commitment Letter and the Facility Fee
Letter referred to below) will be paid in connection with the Facility unless
otherwise agreed.

 

3. Syndication.

The Arrangers reserve the right, prior to and/or after the execution of the
Facility Documentation, to syndicate all or a portion of the Initial Lenders’
respective commitments with respect to the Facility to a group of banks,
financial institutions and other institutional lenders (together with the
Initial Lenders, the “Lenders”) identified by the Arrangers in consultation with
you, but in any event excluding certain banks, financial institutions,
competitors and other entities designated in writing by you or Access
Industries, Inc. (the “Sponsor”) prior to the date hereof (collectively,
“Disqualified Lenders”). Notwithstanding any other provision of this Commitment
Letter, no Commitment Party shall, except with the written consent of the
Borrower, be relieved or novated from its obligations hereunder in connection
with any syndication or assignment until the consummation of the Acquisition
using the proceeds of the borrowing under the Facility (the date of such
consummation using such proceeds, the “Closing Date”) and, unless the Borrower
agrees in writing, each Commitment Party shall retain exclusive control over all
rights and obligations with respect to its commitment hereunder, including all
rights with respect to consents, modifications and amendments, until the funding
of the Facility or the Closing Date has occurred. Each Commitment Party
acknowledges and agrees that its commitment is not conditioned upon a successful
syndication and that no assignment and assumption by any assignee of any
obligations of such Commitment Party in respect of any portion of its commitment
shall relieve such Commitment Party of its obligations hereunder with respect to
such portion of the commitments prior to the Closing Date.

 

Commitment Letter

 

3



--------------------------------------------------------------------------------

We intend to commence syndication efforts promptly upon the execution of this
Commitment Letter, and you agree to actively assist us in completing a
reasonably satisfactory syndication. Such assistance shall include (a) your
using commercially reasonable efforts to ensure that any syndication efforts
benefit materially from your existing lending and investment banking
relationships and the existing lending and investment banking relationships of
the Sponsor, (b) direct contact between senior management, representatives and
advisors of you and the Sponsor, on the one hand, and the proposed Lenders, on
the other hand, (c) assistance by you and the Sponsor in the preparation of a
Confidential Information Memorandum for the Facility and other marketing
materials and presentations to be used in connection with the syndication (the
“Information Materials”), (d) your providing or causing to be provided a
detailed business plan or projections of the Borrower and its subsidiaries for
the years 2013 through 2017 and for the seven quarters beginning with the second
quarter of the Borrower’s fiscal year 2013, in each case in a form previously
agreed, (e) your using commercially reasonable efforts to maintain or obtain, as
applicable, prior to the launch of the syndication, a public corporate credit
rating from Standard & Poor’s Ratings Service (“S&P”) and a public corporate
family rating from Moody’s Investors Service, Inc. (“Moody’s”), and public
ratings for the Facility, in each case giving effect to the Transactions,
(f) the hosting, upon reasonable prior notice, with the Arrangers, of a
reasonable number of meetings to be mutually agreed upon of prospective Lenders
and (g) prior to and during the syndication of the Facility, without our
consent, there being no other competing issues of debt securities or commercial
bank or other syndicated credit facilities of the Borrower, WMG Holdings Corp.,
the Acquired Business or their respective subsidiaries being announced, offered,
placed or arranged, which in our reasonable judgment would materially and
adversely affect the syndication of the Facility.

You agree, at the request of the Arrangers, to assist (and to cause the Sponsor
to assist) in the preparation of a version of the Information Materials to be
used in connection with the syndication of the Facility, consisting exclusively
of information and documentation that is either (a) publicly available or
(b) not material with respect to the Borrower or its subsidiaries or any of
their respective securities for purposes of foreign, U.S. Federal and state
securities laws (all such Information Materials being “Public Lender
Information”). Any information and documentation that is not Public Lender
Information is referred to herein as “Private Lender Information”. Before
distribution of any Information Materials, you agree to execute and deliver to
the Arrangers (i) a customary letter in which you authorize distribution of the
Information Materials to Lenders’ employees willing to receive Private Lender
Information and (ii) a separate customary letter in which you authorize
distribution of Information Materials containing solely Public Lender
Information and represent that such Information Materials do not contain any
Private Lender Information, which letter shall in each case include a customary
“10b-5” representation. You further agree that each document to be disseminated
by any Arranger to any Lender in connection with the Facility will, at the

 

Commitment Letter

 

4



--------------------------------------------------------------------------------

request of such Arranger, be identified by you as either (A) containing Private
Lender Information or (B) containing solely Public Lender Information. You
acknowledge that the following documents contain solely Public Lender
Information (unless you notify us within a reasonable time prior to their
intended distribution that any such document contains Private Lender
Information): (1) term sheets and draft and final Facility Documentation;
(2) administrative materials prepared by any Commitment Party for prospective
Lenders (consisting of a lender meeting invitation, bank allocation, if any, and
funding and closing memoranda); and (3) notification of changes in the terms of
the Facility.

The Arrangers will manage all aspects of any syndication in consultation with
you, including decisions as to the selection of institutions to be approached
and when they will be approached, when their commitments will be accepted, which
institutions will participate, the allocation of the commitments among the
Lenders, any naming rights and the amount and distribution of fees among the
Lenders. To assist the Arrangers in their syndication efforts, you
agree promptly to prepare and provide (and to cause the Sponsor to provide), and
in the case of the Acquired Business to use commercially reasonable efforts to
provide, to the Arrangers all information with respect to the Borrower, the
Acquired Business and their respective subsidiaries (in the case of the Acquired
Business and its subsidiaries, solely to the extent material necessary to
prepare the relevant information is available to you), the Transactions and the
other transactions contemplated hereby, including all financial information and
financial projections (the “Projections”), as the Arrangers may reasonably
request.

 

4. Information.

You hereby represent and covenant that (a) all written information other than
information of a general industry or economic nature, the Projections, and other
forward-looking information (the “Information”) that has been or will be made
available to any Commitment Party by or on behalf of you, the Sponsor or any of
your or its representatives, taken as a whole (and, in the case of information
relating to the Acquired Business and its subsidiaries, to the best of your
knowledge), is or will be, when furnished, complete and correct in all material
respects and does not or will not, when furnished, contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements contained therein not materially misleading in light of the
circumstances under which such statements are made and (b) the Projections and
other forward-looking information that have been or will be made available to
any Commitment Party by or on behalf of you, the Sponsor or any of your or its
representatives have been or will be prepared in good faith based upon
assumptions that are believed by you, the Sponsor or such representatives to be
reasonable at the time made and at the time the related Projections are made
available to such Commitment Party (it being recognized by the Commitment
Parties that such Projections are subject to significant uncertainties and
contingencies, many of which are beyond your control, that no assurance can be
given that any particular Projections will be realized and that actual results
during the period or periods covered by any such Projections may differ from the
projected results and such differences may be material). You agree that if at
any time prior to the later of (x) the Closing Date and (y) the earlier of
(i) the date that is 60 days

 

Commitment Letter

 

5



--------------------------------------------------------------------------------

after the closing of the Facility and (ii) the completion of a successful
syndication of the Facility (such date referred to in this clause (y), the
“Syndication Date”), any of the representations in the preceding sentence would
be incorrect if the Information and Projections were being furnished, and such
representations were being made at such time, then you will promptly supplement
the Information and Projections so that such representations will be correct
under those circumstances. In arranging and syndicating the Facility, we will be
entitled to use and rely primarily on the Information and the Projections
without responsibility for independent verification thereof.

 

5. Fees.

As consideration for the Initial Lenders’ respective commitments hereunder and
our agreements to perform the services described herein, you agree to pay (or to
cause the Borrower to pay) to the Commitment Parties the fees set forth in this
Commitment Letter and in the Facility Fee Letter dated the date hereof and
delivered herewith with respect to the Facility (the “Facility Fee Letter”).

 

6. Conditions Precedent.

The Initial Lenders’ respective commitments hereunder, and our agreements to
perform the services described herein, are subject solely to (a) the execution
and delivery by you and the Guarantors of definitive documentation with respect
to the Facility in accordance with the requirements of Section 2.6(d) of the
Existing Credit Agreement, (b) on the date of execution of the Purchase
Agreement, no Event of Default (as defined in the Existing Credit Agreement)
under Section 9.1(a) or (f) of the Existing Credit Agreement exists or would
arise from the incurrence of the Facility and (c) the other conditions set forth
or referred to under the heading “Conditions Precedent to Extension of Credit”
of the Term Sheet and the “Summary of Additional Conditions Precedent” set forth
in Exhibit B.

Notwithstanding anything in this Commitment Letter (including each of the
exhibits hereto), the Facility Fee Letter or the Facility Documentation or any
other agreement or undertaking related to the Facility to the contrary, (a) the
only representations and warranties, the accuracy of which shall be a condition
to the availability of the Facility on the Closing Date, shall be the Specified
Representations (as defined below) and (b) the terms of the Facility
Documentation shall be in a form such that they do not impair the availability
of the Facility on the Closing Date if the conditions set forth or referred to
in this Commitment Letter (including each of the exhibits hereto) are satisfied
(it being understood that to the extent any Collateral cannot be delivered, or a
security interest therein cannot be perfected, on the Closing Date after your
use of commercially reasonable efforts to do so, the delivery of, or perfection
of a security interest in, such Collateral shall not constitute a condition
precedent to the availability of such Facility on the Closing Date, but such
Collateral shall instead be required to be delivered, or a security interest
therein perfected, after the Closing Date pursuant to arrangements and timing to
be mutually agreed by the parties hereto acting reasonably). For purposes
hereof, “Specified Representations” means the representations and warranties
relating to corporate existence, power and authority, due authorization,

 

Commitment Letter

 

6



--------------------------------------------------------------------------------

execution and delivery, in each case as they relate to the entering into and
performance of the Facility Documentation, the enforceability of such
documentation, Federal Reserve margin regulations, the use of proceeds of the
Incremental Term Loans not violating OFAC or the PATRIOT Act, the Investment
Company Act, no conflicts between the Facility Documentation and the
organization documents of the Loan Parties, status of the Facility and the
guarantees thereof as senior debt, solvency on a consolidated basis as of the
Closing Date and, subject to the limitations set forth in the prior sentence,
creation, validity and perfection of security interests. This paragraph, and the
provisions herein, shall be referred to as the “Limited Conditionality
Provisions.”

 

7. Indemnification; Expenses.

You agree (a) to indemnify and hold harmless each Commitment Party and its
affiliates and the officers, directors, employees, agents, advisors,
representatives, controlling persons, members, and successors and assigns of
each of the foregoing (each, an “Indemnified Person”) from and against any and
all losses, claims, damages, liabilities and expenses, joint or several, to
which any such Indemnified Person may become subject arising out of or in
connection with this Commitment Letter, the Facility Fee Letter, the
Transactions, the Facility or any related transaction or any claim, litigation,
investigation or proceeding relating to any of the foregoing, regardless of
whether any such Indemnified Person is a party thereto (and regardless of
whether such matter is initiated by a third party, you or by the Acquired
Business or any of your or their respective affiliates or equity holders), and
to reimburse each such Indemnified Person upon demand for any reasonable legal
or other expenses incurred in connection with investigating or defending any of
the foregoing; provided that the foregoing indemnity will not, as to any
Indemnified Person, apply to losses, claims, damages, liabilities or related
expenses to the extent they are found in a final, non-appealable judgment of a
court of competent jurisdiction to have resulted from (i) the bad faith, willful
misconduct or gross negligence of such Indemnified Person or any Related Person,
(ii) a material breach by any Commitment Party of its funding obligations under
this Commitment Letter or (iii) claims against such Indemnified Person or any
Related Person brought by any other Indemnified Person that (x) did not arise
out of any action or inaction on the part of you or any of your affiliates or
the Acquired Business or any of its affiliates and (y) does not involve any
Commitment Party or any of their respective affiliates (including any
Indemnified Person acting at the direction of such Commitment Party or
affiliate) acting in the capacity as an Agent, an Arranger or any similar
capacity under any Facility, (b) to reimburse each Commitment Party, upon
presentation of a statement in reasonable detail, for (x) if the Closing Date
shall occur, all reasonable and documented out-of-pocket expenses (including,
but not limited to, expenses of such Commitment Party’s due diligence
investigation, reasonable fees of consultants (if any) whose retention has been
approved by you (such approval not to be unreasonably withheld or delayed),
syndication expenses and travel expenses) and (y) regardless of whether the
Closing Date occurs, the reasonable fees, disbursements and other charges of one
firm of legal counsel (and, if necessary, of one local counsel in each relevant
jurisdiction and in the case of a conflict of interest, one additional counsel
per relevant jurisdiction for all similarly situated

 

Commitment Letter

 

7



--------------------------------------------------------------------------------

persons)), in each case incurred in connection with the Facility and the
preparation and negotiation of this Commitment Letter, the Facility Fee Letter,
the Facility Documentation and any ancillary documents and security arrangements
in connection therewith, and (c) to reimburse each Commitment Party from time to
time, upon presentation of a statement in reasonable detail, for all
out-of-pocket expenses (including, but not limited to, reasonable fees of
consultants (if any) whose retention has been approved by you (such approval not
to be unreasonably withheld or delayed), travel expenses and fees, and
disbursements and other charges of one firm of legal counsel (and, if necessary,
of one local counsel and one regulatory counsel in each relevant jurisdiction
and in the case of a conflict of interest, one additional counsel per relevant
jurisdiction for all similarly situated persons)), incurred in connection with
the enforcement of this Commitment Letter, the Facility Fee Letter, the Facility
Documentation and any ancillary documents and security arrangements in
connection therewith. You agree that, notwithstanding any other provision of
this Commitment Letter, no Indemnified Person shall be liable for any indirect,
special, punitive or consequential damages in connection with any aspects of the
Transactions. The term “Related Person” means, as to any Indemnified Person, any
of such Indemnified Person’s affiliates, or its or their respective officers,
directors, employees, controlling persons, members, and successors and assigns
and those agents, advisors and representatives of Indemnified Persons acting
upon the direction of such Indemnified Persons.

 

8. Sharing Information; Absence of Fiduciary Relationship; Affiliate Activities.

You acknowledge that each Commitment Party may be providing debt financing,
equity capital or other services (including financial advisory services) to
other companies in respect of which you may have conflicting interests regarding
the transactions described herein or otherwise. You also acknowledge that we do
not have any obligation to use in connection with the transactions contemplated
by this Commitment Letter, or to furnish to you, confidential information
obtained by us from other companies.

You further acknowledge and agree that (a) no fiduciary, advisory or agency
relationship between you and any Commitment Party is intended to be or has been
created in respect of any of the transactions contemplated by this Commitment
Letter, irrespective of whether any Commitment Party has advised or is advising
you on other matters, (b) with respect to the transactions contemplated by this
Commitment Letter, each Commitment Party, on the one hand, and you, on the other
hand, have an arm’s-length business relationship that does not directly or
indirectly give rise to, nor do you rely on, any fiduciary duty on the part of
any Commitment Party, (c) you are capable of evaluating and understanding, and
you understand and accept, the terms, risks and conditions of the transactions
contemplated by this Commitment Letter, (d) you have been advised that each
Commitment Party is engaged in a broad range of transactions that may involve
interests that differ from your interests and that, with respect to the
transactions contemplated by this Commitment Letter, no Commitment Party has any
obligation to disclose such interests and transactions to you by virtue of any
fiduciary, advisory or agency relationship and (e) with respect to the
transactions contemplated by this Commitment Letter, you waive, to the fullest
extent permitted by law, any claims you may have against any Commitment Party
for breach of fiduciary duty or alleged

 

Commitment Letter

 

8



--------------------------------------------------------------------------------

breach of fiduciary duty and agree that no Commitment Party shall have any
liability (whether direct or indirect) to you in respect of such a fiduciary
duty claim or to any person asserting a fiduciary duty claim on behalf of or in
right of you, including your equity holders, employees or creditors.
Additionally, you acknowledge and agree that none of the Commitment Parties are
advising you as to any legal, tax, investment, accounting or regulatory matters
in any jurisdiction (including, without limitation, with respect to any consents
needed in connection with the transactions contemplated hereby). You shall
consult with your own advisors concerning such matters and shall be responsible
for making your own independent investigation and appraisal of the transactions
contemplated hereby (including, without limitation, with respect to any consents
needed in connection therewith), and no Commitment Party shall have any
responsibility or liability to you with respect thereto. Any review by any
Commitment Party of the Borrower, the Acquired Business, the Transactions, the
other transactions contemplated hereby or other matters relating to such
transactions will be performed solely for the benefit of such Commitment Party
and shall not be on behalf of you or any of your affiliates.

You further acknowledge that each Commitment Party is a full-service securities
firm engaged in securities trading and brokerage activities as well as providing
investment banking and other financial services. In the ordinary course of
business, a Commitment Party may provide investment banking and other financial
services to, and/or acquire, hold or sell, for its own accounts and the accounts
of customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of you, the Sponsor, the Borrower,
the Acquired Business and other companies with which you, the Sponsor, the
Borrower or the Acquired Business may have commercial or other relationships.
With respect to any securities and/or financial instruments so held by any
Commitment Party or any of its customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.

 

9. Assignments; Amendments; Governing Law, Etc.

This Commitment Letter (and the rights and obligations hereunder) shall not be
assignable by any party hereto to any person or entity without the prior written
consent of each other party hereto (and any purported assignment without such
consent shall be null and void). This Commitment Letter is intended to be solely
for the benefit of the parties hereto (and Indemnified Persons), and is not
intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto (and Indemnified Persons). Any and all
obligations of, and services to be provided by, any Commitment Party hereunder
(including, without limitation, any Initial Lender’s commitment) may be
performed and any and all rights of any Commitment Party may be exercised by or
through any of its affiliates or branches and, in connection with such
performance or exercise, and subject to the provisions of Section 12 hereof,
such Commitment Party may exchange with such affiliates or branches information
concerning you and your affiliates that may be the subject of the transactions
contemplated hereby and, to the extent so employed, such affiliates and branches
shall be entitled to the benefits afforded to the Commitment Parties hereunder.
This Commitment Letter may not be amended or any

 

Commitment Letter

 

9



--------------------------------------------------------------------------------

provision hereof waived or modified except by an instrument in writing signed by
each of the Commitment Parties and you. This Commitment Letter may be executed
in any number of counterparts, each of which shall be an original and all of
which, when taken together, shall constitute one agreement. Delivery of an
executed counterpart of a signature page of this Commitment Letter by facsimile
or other electronic transmission (i.e., a “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart hereof. Section headings used herein
are for convenience of reference only, are not part of this Commitment Letter
and are not to affect the construction of, or to be taken into consideration in
interpreting, this Commitment Letter. You acknowledge that information and
documents relating to the Facility may be transmitted through SyndTrak,
Intralinks, the Internet, e-mail or similar electronic transmission systems, and
that no Commitment Party shall be liable for any damages arising from the
unauthorized use by others of information or documents transmitted in such
manner, except to the extent they are found in a final, non-appealable judgment
of a court of competent jurisdiction to have resulted from the bad faith,
willful misconduct or gross negligence of any such Commitment Party. Each
Commitment Party may place advertisements in financial and other newspapers and
periodicals or on a home page or similar place for dissemination of information
on the Internet or World Wide Web as it may choose, and circulate similar
promotional materials, after the closing of the Transactions in the form of a
“tombstone” or otherwise describing the names of you, the Acquired Business, the
Borrower and the Sponsor (or any of them), and the amount, type and closing date
of such Transactions, all at such Commitment Party’s expense. This Commitment
Letter and the Facility Fee Letter supersede all prior understandings, whether
written or oral, between us with respect to the Facility. THIS COMMITMENT LETTER
AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS
COMMITMENT LETTER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.

 

10. Jurisdiction.

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in the Borough of
Manhattan in New York City, and any appellate court from any thereof, in any
suit, action or proceeding arising out of or relating to this Commitment Letter,
the Facility Fee Letter or the transactions contemplated hereby or thereby, and
agrees that all claims in respect of any such suit, action or proceeding may be
heard and determined only in such New York State court or, to the extent
permitted by law, in such Federal court; provided that suit for the recognition
or enforcement of any judgment obtained in any such New York State or Federal
court may be brought in any other court of competent jurisdiction, (b) waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Commitment Letter, the Facility
Fee Letter or the transactions

 

Commitment Letter

 

10



--------------------------------------------------------------------------------

contemplated hereby or thereby in any New York State court or in any such
Federal court, (c) waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such suit, action or proceeding
in any such court and (d) agrees that a final judgment in any such suit, action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Service of any
process, summons, notice or document by registered mail addressed to you at the
address above shall be effective service of process against you for any suit,
action or proceeding brought in any such court.

 

11. Waiver of Jury Trial.

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
SUIT, ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY
PARTY RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER, THE FACILITY FEE
LETTER OR THE PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER.

 

12. Confidentiality.

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter nor the Facility Fee Letter nor any of their terms or
substance, nor the activities of any Commitment Party pursuant hereto, shall be
disclosed, directly or indirectly, to any other person except (a) to your
affiliates, and to your and their respective officers, directors, employees,
attorneys, accountants and advisors on a confidential and need-to-know basis,
(b) to the extent reasonably necessary or advisable in connection with the
exercise of any remedy or enforcement of any right hereunder, (c) as required by
applicable law or compulsory legal process (in which case you agree, to the
extent not prohibited by law, to inform us promptly thereof prior to such
disclosure and, if you are prohibited by law to notify us in advance of such
disclosure, such notice shall be delivered to us promptly thereafter to the
extent permitted by law), and use reasonable efforts to ensure that any
information so disclosed is accorded confidential treatment or (d) the Term
Sheet may be disclosed to Moody’s, S&P or any other ratings agency in connection
with obtaining or maintaining a corporate family rating from Moody’s, a
corporate rating from S&P or a rating of the Facility; provided that you may
disclose this Commitment Letter and the contents hereof (but not the Facility
Fee Letter or the contents thereof) (i) to the Acquired Business and its
officers, directors, employees, attorneys, accountants and advisors on a
confidential and need-to-know basis and (ii) in any public filing or in any
proxy statement, prospectus, offering memorandum or offering circular relating
to the Transactions; and provided further that you may disclose the Facility Fee
Letter redacted in a manner reasonably satisfactory to the Commitment Parties to
the Acquired Business and its officers, directors, employees, attorneys,
accountants and advisors on a confidential and need-to-know basis.

We will treat as confidential all confidential information provided to us by or
on behalf of you and the Sponsor hereunder; provided that nothing herein shall
prevent us from disclosing any such information (a) pursuant to the order of any
court or

 

Commitment Letter

 

11



--------------------------------------------------------------------------------

administrative agency or in any pending legal or administrative proceeding, or
otherwise as required by applicable law or compulsory legal process (in which
case we agree, to the extent not prohibited by law, to inform you promptly
thereof prior to such disclosure and, if we are prohibited by law to notify you
in advance of such disclosure, such notice shall be delivered to you promptly
thereafter to the extent permitted by law), (b) upon the request or demand of
any regulatory authority having jurisdiction over us, (c) to the extent that
such information becomes publicly available other than by reason of disclosure
by us in violation of this paragraph, (d) to our affiliates and to our and their
respective employees, legal counsel, independent auditors and other experts or
agents who are informed of the confidential nature of such information on a
confidential and need-to-know basis, (e) to actual or potential assignees,
participants or derivative investors in the Facility who agree to be bound by
the terms of this paragraph or substantially similar confidentiality provisions,
(f) to the extent permitted by Section 9 or (g) for purposes of establishing a
“due diligence” defense. The provisions of this paragraph shall terminate on the
second anniversary of the date hereof.

Notwithstanding anything herein to the contrary, any party to this Commitment
Letter (and any employee, representative or other agent of such party) may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the transactions contemplated by this Commitment
Letter and the Facility Fee Letter and all materials of any kind (including
opinions or other tax analyses) that are provided to it relating to such tax
treatment and tax structure, except that (i) tax treatment and tax structure
shall not include the identity of any existing or future party (or any affiliate
of such party) to this Commitment Letter or the Facility Fee Letter and (ii) no
party shall disclose any information relating to such tax treatment and tax
structure to the extent nondisclosure is reasonably necessary in order to comply
with applicable securities laws. For this purpose, the tax treatment of the
transactions contemplated by this Commitment Letter and the Facility Fee Letter
is the purported or claimed U.S. Federal income tax treatment of such
transactions and the tax structure of such transactions is any fact that may be
relevant to understanding the purported or claimed U.S. Federal income tax
treatment of such transactions.

 

13. Surviving Provisions.

The compensation, reimbursement, indemnification, confidentiality, syndication,
jurisdiction, governing law and waiver of jury trial provisions contained herein
and in the Facility Fee Letter and the provisions of Section 8 of this
Commitment Letter shall remain in full force and effect regardless of whether
definitive financing documentation shall be executed and delivered, provided
that your obligations under this Commitment Letter (other than your obligations
with respect to (a) assistance to be provided in connection with the syndication
thereof (including supplementing and/or correcting Information and Projections)
prior to the Syndication Date and (b) confidentiality of the Facility Fee Letter
and contents thereof) shall automatically terminate and be superseded by the
provisions of the definitive financing documentation for the Facility upon the
funding thereunder, and you shall automatically be released from all liability
in connection therewith at such time. You may terminate this Commitment Letter
and/or the Initial Lenders’ commitments (or any portion thereof, on a pro rata
basis) with respect to the Facility hereunder at any time subject to the
provisions of the preceding sentence.

 

Commitment Letter

 

12



--------------------------------------------------------------------------------

14. PATRIOT Act Notification.

Each Commitment Party hereby notifies you that, pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “PATRIOT Act”), such Commitment Party and each Lender is required to
obtain, verify and record information that identifies the Borrower and each
Guarantor, which information includes the name, address, tax identification
number and other information regarding the Borrower and each guarantor that will
allow such Commitment Party or such Lender to identify the Borrower and each
guarantor in accordance with the PATRIOT Act. This notice is given in accordance
with the requirements of the PATRIOT Act and is effective as to each Commitment
Party and each Lender. You hereby acknowledge and agree that each Commitment
Party shall be permitted to share any or all such information with the Lenders.

 

15. Acceptance and Termination.

If the foregoing correctly sets forth our agreement with you, please indicate
your acceptance of the terms of this Commitment Letter and of the Facility Fee
Letter by returning to us executed counterparts hereof and of the Facility Fee
Letter not later than 5 p.m., New York City time, on February 11, 2013. The
Initial Lenders’ offer hereunder, and the agreements of the Commitment Parties
to perform the services described herein, will expire automatically and without
further action or notice and without further obligation to you at such time in
the event that the Commitment Parties have not received such executed
counterparts in accordance with the immediately preceding sentence. This
Commitment Letter will become a binding commitment on the Initial Lenders only
after it has been duly executed and delivered by you in accordance with the
first sentence of this Section 15. In the event that the Closing Date does not
occur on or before 5 p.m., New York City time, on September 6, 2013 (or such
earlier date on which the Purchase Agreement terminates or, prior to the
execution of the Purchase Agreement), then this Commitment Letter and the
Initial Lenders’ respective commitments hereunder, and the agreements of the
Commitment Parties to perform the services described herein, shall automatically
terminate without further action or notice and without further obligation to
you, unless the Commitment Parties shall, in their discretion, agree to an
extension.

[Remainder of this page intentionally left blank]

 

Commitment Letter

 

13



--------------------------------------------------------------------------------

The Commitment Parties are pleased to have been given the opportunity to assist
you in connection with the financing for the Acquisition.

 

Very truly yours,

CREDIT SUISSE SECURITIES (USA) LLC By  

/s/ Jeb Slowik

  Name:   Jeb Slowik   Title:   Managing Director CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH By  

/s/ Judith E. Smith

  Name:   Judith E. Smith   Title:   Managing Director By  

/s/ Michael D. Spaight

  Name:   Michael D. Spaight   Title:   Associate

 

Commitment Letter



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By  

/s/ Christina Park

  Name:   Christina Park   Title:   Managing Director

 

Commitment Letter



--------------------------------------------------------------------------------

UBS SECURITIES LLC By  

/s/ Michael Lawton

  Name:   Michael Lawton   Title:   Leveraged Capital Markets     Executive
Director By  

/s/ Kevin T. Pluff

  Name:   Kevin T. Pluff   Title:   Leveraged Capital Markets     Executive
Director UBS LOAN FINANCE LLC By  

/s/ Michael Lawton

  Name:   Michael Lawton   Title:   Leveraged Capital Markets     Executive
Director By  

/s/ Kevin T. Pluff

  Name:   Kevin T. Pluff   Title:   Leveraged Capital Markets     Executive
Director

 

Commitment Letter



--------------------------------------------------------------------------------

MACQUARIE CAPITAL (USA) INC. By  

/s/ David Dorfman

  Name:   David Dorfman   Title:   Senior Managing Director By  

/s/ Lisa Grushkin

  Name:   Lisa Grushkin   Title:   Senior Vice President MIHI LLC By  

/s/ Stephen Mehos

  Name:   Stephen Mehos   Title:   Authorized Signatory By  

/s/ Michael Silverton

  Name:   Michael Silverton   Title:   Authorized Signatory

 

Commitment Letter



--------------------------------------------------------------------------------

NOMURA SECURITIES INTERNATIONAL, INC. By  

/s/ Carl A. Mayer III

  Name:   Carl A. Mayer III   Title:   Managing Director NOMURA INTERNATIONAL
PLC By  

/s/ Patrice Maffre

  Name:   Patrice Maffre   Title:   Managing Director

 

Commitment Letter



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written: WMG ACQUISITION CORP.
By  

/s/ Paul Robinson

  Name:   Paul Robinson   Title:   EVP & General Counsel

 

Commitment Letter



--------------------------------------------------------------------------------

CONFIDENTIAL

SCHEDULE I

PROJECT VIDA

Transaction Description

Capitalized terms used but not defined in this Schedule I shall have the
meanings set forth in the Commitment Letter to which this Schedule I is
attached, including the Exhibits attached thereto.

In connection with the Acquisition, it is intended that:

(a) The Borrower, or one or more of its subsidiaries, will acquire, directly or
indirectly, certain assets of the Recorded Music Business of EMI, including the
outstanding share of capital stock of PLG Holdco Limited, a company duly
incorporated and existing under the laws of England and Wales, and certain
related entities identified in the Purchase Agreement pursuant to the Purchase
Agreement;

(b) Prior to, simultaneously with or after the Closing Date, the Borrower, or
one or more of its subsidiaries, may (but shall not be required to) acquire,
directly or indirectly, (i) Sanctuary Records Group Limited. (the “Sanctuary
Acquisition”) and (ii) EMI France SAS (the “EMI France Acquisition”), it being
understood that neither the Sanctuary Acquisition nor the EMI France Acquisition
shall be a condition to the Initial Lenders’ respective commitments hereunder;

(c) The Borrower will obtain the Facility in the aggregate principal amount of
up to the Facility Amount described in Exhibit A to this Commitment Letter; and

(d) fees and expenses incurred in connection with the foregoing (the
“Transaction Costs”) will be paid.

The transactions described above (including the payment of Transaction Costs)
are collectively referred to herein as the “Transactions”.

 

Transaction Description



--------------------------------------------------------------------------------

CONFIDENTIAL

EXHIBIT A

PROJECT VIDA

$820 million Incremental Term Loan Facility

Summary of Principal Terms and Conditions1

 

Borrower:    WMG Acquisition Corp., a Delaware corporation, (the “Borrower”), a
wholly owned direct subsidiary of WMG Holdings Corp., a Delaware corporation.
Existing Credit Agreement:    Credit Agreement, dated as of November 1, 2012 (as
amended, amended and restated, supplemented, waived or otherwise modified from
time to time prior to the date hereof, the “Existing Credit Agreement”), among
WMG Acquisition Corp., as the borrower thereunder, the several banks and other
financial institutions from time to time parties thereto (the “Existing
Lenders”), and Credit Suisse AG, as administrative agent and collateral agent
for the Existing Lenders. Agent:    Credit Suisse AG, acting through one or more
of its branches or affiliates (“CS”), acting as sole and exclusive
administrative agent (in such capacity, the “Administrative Agent”) and
collateral agent under the Existing Credit Agreement, will perform the duties
customarily associated with such roles. Arrangers:    Credit Suisse Securities
(USA) LLC, Barclays Bank PLC, UBS Securities LLC, Macquarie Capital (USA) Inc.
and Nomura Securities International, Inc. Facility:    A senior secured
incremental term loan facility (the term loans made thereunder, the “Incremental
Term Loans”) in a principal amount of up to the lesser of (i) $820 million plus
at the Borrower’s election, an amount sufficient to fund any original issue
discount or upfront fees required to be funded in connection with the “Flex
Provisions” in the Facility Fee Letter and (ii) the principal amount of loans
that may be incurred in compliance with Section 2.6 of the Existing Credit
Agreement (such amount, the “Facility Amount”). Incremental Facilities:    As
per the Existing Credit Agreement.

 

1 

All capitalized terms used but not defined herein have the meanings given to
them in the Commitment Letter to which this Term Sheet is attached, including
Schedule I thereto (the “Commitment Letter”).

 

Term Sheet



--------------------------------------------------------------------------------

Purpose:    The proceeds of borrowings under the Facility will be used to pay
amounts owing to effect the Transactions, including the payment of fees and
expenses relating thereto. Availability:    The Facility will be available in a
single drawing on the Closing Date. Amounts borrowed under the Facility that are
repaid or prepaid may not be reborrowed. Interest Rates and Fees:    As set
forth on Annex I hereto. Default Rate:    As per the Existing Credit Agreement.
Final Maturity:    The Facility will mature seven years from closing.
Amortization:    The Incremental Term Loans will amortize in equal quarterly
installments, commencing with the last day of the first full fiscal quarter
ending after the Closing Date, in aggregate annual amounts equal to 1% of the
original principal amount of the Incremental Term Loans. Guarantees:    On the
Closing Date, each of the Borrower’s subsidiaries that guarantee the loans made
under the Existing Credit Agreement will guarantee (the “Guarantee”) all
obligations under the Facility (the subsidiaries so required to guarantee the
Facility, collectively, the “Guarantors”). Wholly owned domestic subsidiaries of
the Borrower that, on the Closing Date, do not guarantee the loans made under
the Existing Credit Agreement or that are organized or acquired on or after the
Closing Date will be required to become Guarantors as set forth in the Existing
Credit Agreement. Security:    The Facility and the Guarantees will be secured
by the Collateral (as defined in the Existing Credit Agreement) (the
“Collateral”) on a pari passu basis with the existing term loans under the
Existing Credit Agreement in accordance with the terms thereof. Mandatory
Prepayments:    As per the Existing Credit Agreement and ratably with the
existing term loans under the Existing Credit Agreement. Voluntary Prepayments:
   Voluntary prepayments of Incremental Term Loans shall be permitted at any
time without premium or penalty, subject to the payment of an applicable
prepayment premium as set forth under the heading “Prepayment Premium” below.
Voluntary prepayments

 

Term Sheet

A-2



--------------------------------------------------------------------------------

   of Incremental Term Loans may or may not be ratable with the existing term
loans under the Existing Credit Agreement. Prepayment Premium:    If on or prior
to the first anniversary of the Closing Date the Borrower makes an optional
prepayment of the Incremental Term Loans pursuant to a Repricing Transaction (as
defined in the Existing Credit Agreement), the Borrower shall pay to the
Administrative Agent, for the ratable account of each Lender, a prepayment
premium of 1.0% of the aggregate principal amount of Incremental Term Loans
being prepaid. If, on or prior to the first anniversary of the Closing Date, any
Lender is replaced in connection with any amendment (including in connection
with any refinancing transaction) that results in a Repricing Transaction, such
Lender shall receive its pro rata portion (as determined immediately prior to it
being so replaced) of the prepayment premium described in the preceding
sentence. Documentation:    The definitive documentation for the Facility (the
“Facility Documentation”) shall consist of an Incremental Commitment Amendment
(as defined in the Existing Credit Agreement) to the Existing Credit Agreement,
the definitive terms of which will be negotiated in good faith and will be as
set forth this Term Sheet and otherwise in accordance with Section 2.6(d) of the
Existing Credit Agreement and consistent with similar documentation for recent
incremental term loan facilities entered into by portfolio companies of
first-tier sponsors, it being understood that (i) the Facility Documentation
will contain only those conditions to borrowing and representations and
warranties expressly set forth in this Term Sheet, including Annex I hereto and
Exhibit B to the Commitment Letter and (ii) except as set forth in this Term
Sheet, the Incremental Term Loans shall in all respects be governed by the
provisions of the Existing Credit Agreement (subject to modification in
accordance with the flex provisions of the Facility Fee Letter). Representations
and Warranties:    The Specified Representations with respect to the Borrower
and its Restricted Subsidiaries (as defined in the Existing Credit Agreement)
shall be made on the Closing Date (in each case subject to the Limited
Conditionality Provisions).

 

Term Sheet

A-3



--------------------------------------------------------------------------------

Conditions Precedent to Extension of Credit:    The extension of credit under
the Facility will be subject solely to the applicable conditions set forth in
Section 6 and in Exhibit B to this Commitment Letter. Affirmative Covenants:   
As per the Existing Credit Agreement Negative Covenants:    As per the Existing
Credit Agreement Financial Covenant:    None. Events of Default:    As per the
Existing Credit Agreement Voting:    As per the Existing Credit Agreement Cost
and Yield Protection:    As per the Existing Credit Agreement Assignments and
Participations:    As per the Existing Credit Agreement Expenses and
Indemnification:    As per the Existing Credit Agreement Governing Law and
Forum:    New York. Counsel to the Arrangers:    Davis Polk & Wardwell LLP.

 

Term Sheet

A-4



--------------------------------------------------------------------------------

ANNEX I

to Exhibit A

 

Interest Rates:    The interest rates under the Facility will be as follows:   
At the option of the Borrower, Adjusted LIBOR plus 3.00% or ABR plus 2.00%.   
The Borrower may elect interest periods of 1, 2, 3 or 6 months (or, if agreed to
by all relevant Lenders, 9 or 12 months or a shorter period) for Adjusted LIBOR
borrowings.    Calculation of interest shall be on the basis of the actual days
elapsed in a year of 360 days (or 365 or 366 days, as the case may be, in the
case of ABR loans based on the Prime Rate) and interest shall be payable at the
end of each interest period and, in any event, at least every 3 months.    “ABR”
is the highest of (i) the rate of interest publicly announced by the
Administrative Agent as its prime rate in effect at its principal office in New
York City (the “Prime Rate”), (ii) the federal funds effective rate from time to
time plus 0.50% and (iii) Adjusted LIBOR applicable for an interest period of
one month plus 1.0%.    “Adjusted LIBOR” is the London interbank offered rate
for dollars, for the relevant interest period, adjusted for statutory reserve
requirements; provided, that Adjusted LIBOR shall not be less than 1.25% per
annum.

 

Annex I to Term Sheet



--------------------------------------------------------------------------------

EXHIBIT B

PROJECT VIDA

Summary of Additional Conditions Precedent2

The borrowing under the Facility shall be subject to the following additional
conditions precedent:

1. The Acquisition shall have been consummated, or substantially simultaneously
with the borrowing under the Facility, shall be consummated, in all material
respects in accordance with the terms of the Purchase Agreement, after giving
effect to any modifications, amendments, consents or waivers by you thereto,
other than those modifications, amendments, consents or waivers that are
materially adverse to the interests of the Lenders or the Commitment Parties in
their capacities as such, unless consented to in writing by the Arrangers (such
consent not to be unreasonably withheld, delayed or conditioned); provided that
any reduction in the acquisition price shall not be deemed to be materially
adverse to the Lenders or the Commitment Parties; provided further that any
reduction of the acquisition price shall be allocated dollar for dollar to a
reduction of the Facility.

2. The Specified Representations shall be true and correct in all material
respects on and as of the date of the borrowing (although any Specified
Representation that expressly relates to a given date or period shall be
required only to be true and correct in all material respects as of such date or
period, as the case may be).

3. The Arrangers shall have received (a) U.S. GAAP unaudited consolidated and
related statements of income, stockholders’ equity and cash flows of the
Borrower for each fiscal quarter commencing on or after October 1, 2012 and
ending at least 45 days before the Closing Date and (b) internal management
calculations of revenues and EBITDA (it being understood that such calculations
shall be prepared by management of the Borrower and shall only be delivered to
the extent the Borrower has received the requisite information relating to the
Acquired Business to enable management of Borrower to prepare such calculations)
for each fiscal quarter commencing on or after March 31, 2012 and ending at
least 45 days before the Closing Date.

4. The Arrangers shall have received a pro forma consolidated balance sheet and
related pro forma consolidated statements of income and cash flows of the
Borrower as of and for the twelve-month period ending on the last day of the
most recently completed four-fiscal quarter period for which financial
statements have been delivered pursuant to paragraph 4 above, prepared after
giving effect to the Transactions as if the Transactions had occurred as of such
date (in the case of such balance sheet) or at the beginning of such period (in
the case of such other financial statements), which need not be prepared in
compliance with Regulation S-X of the Securities Act of 1933, as amended, or
include adjustments for purchase accounting (including adjustments of the

 

2  All capitalized terms used but not defined herein have the meanings given to
them in the Commitment Letter to which this Exhibit B is attached, including
Exhibit A and Schedule I thereto.



Summary of Additional Conditions Precedent



--------------------------------------------------------------------------------

type contemplated by Financial Accounting Standards Board Accounting Standards
Codification 805, Business Combinations (formerly SFAS 141R)) (it being
understood that such pro forma financial statements only need to reflect
information regarding the Acquired Business to the extent the same has been
received by the Borrower prior to the preparation of such financial statements).

5. Delivery to the Agent of customary legal opinions, customary officer’s
closing certificates, organizational documents, customary evidence of
authorization and good standing certificates in jurisdictions of
formation/organization, in each case with respect to the Borrower and the
Guarantors (to the extent applicable), in each case (to the extent applicable)
substantially similar to the corresponding opinions, certificates and documents
delivered in connection with the closing of the Existing Credit Agreement (it
being understood that none of the certificates, opinions or other documents
referred to in this paragraph 5 will impose any conditions precedent to the
borrowing under the Facility that are in addition to those contained in other
paragraphs of this Exhibit B or in Section 6 of the Commitment Letter).

6. The Agent shall have received, at least 5 days prior to the Closing Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the PATRIOT Act, as has been reasonably requested
in writing at least 10 days prior to the Closing Date by the Agent or any
Arranger.

7. The Arrangers shall have had a period of no less than 15 consecutive business
days prior to the Closing Date to syndicate the Facility following the receipt
of the historical financial statements, and the pro forma financial statements
required to be delivered pursuant to paragraphs 3 and 4, respectively, above;
provided that (x) such period need not be consecutive to the extent it would
include July 3, 2013 through July 5, 2013 (which dates shall be excluded for
purposes of the 15 consecutive business day period) and (y) if such period has
not ended prior to August 19, 2013, then it will not commence until September 3,
2013.

8. All accrued costs, fees and expenses (including legal fees and expenses and
the fees and expenses of any other advisors) to the extent invoiced at least two
business days prior to the Closing Date (except as otherwise reasonably agreed
by the Borrower) and other compensation payable to the Agent, the Arrangers and
the Lenders, required to be paid on the Closing Date in each case pursuant to
the Commitment Letter or the Facility Fee Letter, shall have been paid.

 

Summary of Additional Conditions Precedent

B-2